1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    CAROLYN M. WIGGIN, #182732
3    Assistant Federal Defender
     Designated Counsel for Service
4    801 “I” Street, 3rd Floor
     Sacramento, CA 95814
5    carolyn_wiggin@fd.org
6
     Attorney for Defendant
7    JASON A. TOBEY

8
9                             IN THE UNITED STATES DISTRICT COURT
10
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
11
12
     UNITED STATES OF AMERICA,                      )     No. 2:19-cr-00150-JAM
13                   Plaintiff,                     )
14        v.                                        )     STIPULATION AND ORDER
                                                    )     TO CONTINUE BRIEFING AND HEARING
15   JASON A. TOBEY,                                )     DATES
                           Defendant.               )
16                                                  )     DATE:       January 28, 2020
                                                    )     TIME:       9:15 a.m.
17
                                                    )     JUDGE:      Hon. John A. Mendez
18                                                  )
                                                    )
19
            It is hereby stipulated and agreed to between the United States of America through
20
21   Christopher S. Hales, Assistant U.S. Attorney, and defendant JASON A. TOBEY by and through

22   his counsel Carolyn M. Wiggin, Assistant Federal Defender, that the hearing date set for

23   December 3, 2019, at 9:15 a.m. be continued to January 28, 2020, at 9:15 a.m.
24
            It is further stipulated and agreed that the following briefing schedule shall apply:
25
     Defendant-Appellant’s Opening Brief shall be filed and served by November 26, 2019; Plaintiff-
26
     Appellee’s Answering Brief shall be filed and served by January 7, 2020; and Defendant-
27
     Appellant’s optional Reply Brief shall be filed and served by January 21, 2020.
28

                                                    -1-
1           The continuance is requested to give Mr. Tobey’s counsel, who is new to this case, time
2    to gather and review all records in the case and prepare the Opening Brief.
3
4    DATED: September 23, 2019                               Respectfully submitted,

5                                                            HEATHER E. WILLIAMS
                                                             Federal Defender
6
7                                                            /s/ Carolyn M. Wiggin
                                                             CAROLYN M. WIGGIN
8                                                            Assistant Federal Defender
                                                             Attorney for Defendant
9                                                            JASON A. TOBEY
10
     DATED: September 23, 2019                               McGREGOR W. SCOTT
11                                                           United States Attorney

12                                                           /s/ Christopher S. Hales
                                                             CHRISTOPER S. HALES
13                                                           Assistant U.S. Attorney
14                                                           Attorney for Plaintiff

15                                                ORDER

16
            The Court, having received, read, and considered the stipulation of the parties, and good
17
18   cause appearing therefrom, adopts the stipulation of the parties in its entirety as its order.

19          It is further ordered that the December 3, 2019, hearing shall be continued to January 28,
20   2020 at 9:15 a.m. Defendant-Appellant’s Opening Brief shall be filed and served by November
21
     26, 2019; Plaintiff-Appellee’s Answering Brief shall be filed and served by January 7, 2020; and
22
     Defendant-Appellant’s optional Reply Brief shall be filed and served by January 21, 2020.
23
24
25   DATED:       September 23, 2019                         /s/ John A. Mendez_____________
                                                             HON. JOHN A. MENDEZ
26                                                           United States District Court Judge

27
28

                                                       -2-
